Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered July 13, 1993, which sentenced defendant upon his adjudication as a youthful offender.
Defendant pleaded guilty to the crimes of burglary in the third degree and attempted robbery in the second degree. He was subsequently adjudicated a youthful offender and sentenced to concurrent terms of 1 to 4 years’ imprisonment. Defendant’s only contention on this appeal is that the sentences imposed are harsh and excessive. Defendant was allowed to plead guilty to two crimes in satisfaction of a four-count indictment. In addition, the sentences imposed were not the harshest possible. Given these circumstances, we find no basis to disturb the sentences imposed by County Court.
Mercure, J. P., White, Casey, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed.